UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6709


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NELSON ANTHONY MAYES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:04-cr-00320)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson Anthony Mayes, Appellant Pro Se. Richard Daniel Cooke,
Assistant United States Attorney, Olivia N. Hawkins, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nelson   Anthony    Mayes       appeals    the    district   court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                      We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Mayes, No. 3:04-cr-00320 (E.D. Va. Dec. 8, 2008).                     We

deny Mayes’ motion for appointment of counsel.                  We dispense with

oral   argument   because      the    facts    and     legal    contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2